IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-21-00200-CV

                                 IN THE INTEREST OF
                       E.J.G., Z.M.G., AND M.B.G., CHILDREN


                                From the 13th District Court
                                  Navarro County, Texas
                               Trial Court No. D18-27516-CV


                               MEMORANDUM OPINION

        Appellant filed a Motion to Dismiss Appeal. The Court grants the motion, and

this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not

prevent a party from seeking relief to which it would otherwise be entitled. Id.



                                                         MATT JOHNSON
                                                         Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose1
Dismissed
Opinion delivered and filed August 26, 2021


1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.
[CV06]




In the Interest of E.J.G., Z.M.G., and M.B.G.   Page 2